            Case 2:17-cv-00856-JCM-VCF Document 56 Filed 01/22/19 Page 1 of 3



1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                                    DISTRICT OF NEVADA
17   MARIA G. GARCIA,                           Case No.: 2:17-cv-00856-JCM-VCF
18                  Plaintiff,
19                                          STIPULATION AND ORDER DISMISSING
     vs.
                                            ACTION WITH PREJUDICE AS TO
20
     ALLY FINANCIAL INC; AURORA BANK FSB; EQUIFAX INFORMATION SERVICES, LLC,
21   CHASE BANK USA, N.A.; COMENITY BANK/ ONLY
     VICTORIA’S SECRET; HOME LOAN SERVICES,
22   INC;        MACY’S/       DEPARTMENT
     STORE/NATIONAL BANK; OCWEN LOAN
23   SERVICING, LLC; SETERUS, INC; DYNAMIC
     RECOVERY SOLUTIONS, LLC; OPUS CAPITAL
24   MARKETS; CONSULTANTS, LLC A/K/A
     CBCINN/OPUS CAPITAL MARK; EQUIFAX
25
     INFORMATION SERVICES, LLC; EXPERIAN
26   INFORMATION SOLUTIONS, INC; INNOVIS
     DATA SOLUTIONS, INC.,
27
                    Defendants.
28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO EQUIFAX INFORMATION
     SERVICES, LLC, ONLY - 1
           Case 2:17-cv-00856-JCM-VCF Document 56 Filed 01/22/19 Page 2 of 3



1           Plaintiff Maria G. Garcia and Defendant EQUIFAX INFORMATION SERVICES, LLC,
2
     hereby stipulate and agree that the above-entitled action shall be dismissed with prejudice in
3
     accordance with Fed. R. Civ. P. 41 (a)(2) as to, and ONLY as to, EQUIFAX INFORMATION
4
     SERVICES, LLC. Each party shall bear its own its own attorney’s fees and costs of suit.
5

6           Dated January 22, 2019.

7
      /s/ Miles N. Clark                             /s/ Jeremy J. Thompson
8     Matthew I. Knepper, Esq.                       Jeremy J. Thompson, Esq.
      Nevada Bar No. 12796                           Nevada Bar No. 12503
9
      Miles N. Clark, Esq.                           CLARK HILL PLLC
10    Nevada Bar No. 13848                           3800 Howard Hughes Pkwy., Ste. 500
      KNEPPER & CLARK LLC                            Las Vegas, NV 89169
11    Email: matthew.knepper@knepperclark.com        Email: jthompson@clarkhill.com
      Email: miles.clark@knepperclark.com
12
                                                     Counsel for Defendant
13    David H. Krieger, Esq.                         Equifax Information Services, LLC
      Nevada Bar No. 9086
14    HAINES & KRIEGER, LLC
      Email: dkrieger@hainesandkrieger.com
15

16    Counsel for Plaintiff

17    /s/ Timothy J. Lepore
18
      Timothy J. Lepore, Esq.
      Nevada Bar No. 13908
19    ROPERS, MAJESKI, KOHN & BENTLEY,
      P.C.
20    3753 Howard Hughes Pkwy., Suite 200
21
      Las Vegas, NV 89169
      Email: timothy.lepore@rmkb.com
22
      Counsel for Defendant
23    Opus Capital Markets Consultants, LLC
24

25

26

27
     ///
28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO EQUIFAX INFORMATION
     SERVICES, LLC, ONLY - 2
          Case 2:17-cv-00856-JCM-VCF Document 56 Filed 01/22/19 Page 3 of 3



1                                                         Garcia v. Ally Financial Inc et al
                                                        Case No. 2:17-cv-00856-JCM-VCF
2

3
                                    ORDER GRANTING
4
       STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION SERVICES, LLC,
5

6
                                     WITH PREJUDICE

7

8          IT IS SO ORDERED.

9          _________________________________________
           UNITED STATES DISTRICT COURT JUDGE
10

11         DATED this ____ 28,
                 January   day 2019.
                               of _________ 2019.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO EQUIFAX INFORMATION
     SERVICES, LLC, ONLY - 3
